United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1182
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Scott Andrew Anderson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of North Dakota - Fargo
                                   ____________

                              Submitted: June 24, 2015
                                Filed: June 30, 2015
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Scott Anderson directly appeals after he pleaded guilty to federal drug charges,
and the district court1 sentenced him to 25 years in prison and 10 years of supervised

      1
        The Honorable Ralph R. Erickson, Chief Judge, Untied States District Court
for the District of North Dakota.
release. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967). For the following reasons, we grant counsel’s
motion and affirm.

       For reversal, counsel argues that the government breached its written plea
agreement with Anderson by refusing to move for a downward departure under
U.S.S.G. § 5K1.1 and 18 U.S.C. § 3553(e) at sentencing. We review this issue, raised
for the first time on appeal, only for plain error, see United States v. Lovelace, 565
F.3d 1080, 1085-87 (8th Cir. 2009), and we conclude that the government did not
breach the agreement, because the agreement plainly vested full discretion in the
government to decide whether substantial assistance had been provided under the
specific terms of the plea agreement, and whether to file a departure motion, see
United States v. Kelly, 18 F.3d 612, 617 (8th Cir. 1994); United States v. Romsey,
975 F.2d 556, 558 (8th Cir. 1992). Counsel draws our attention to United States v.
Anzalone, 148 F.3d 940 (8th Cir. 1998), but that decision is inapposite. In this case,
unlike Anzalone, the government did not concede that its decision to withhold a
substantial-assistance motion was based entirely on factors unrelated to assistance.
See United States v. Moeller, 383 F.3d 710, 712 (8th Cir. 2004).

       Finally, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. The judgment of the district
court is affirmed. We grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-